ON MOTION FOR REHEARING
[4] Four propositions are urged in the motion. They really reduce themselves, in argument, to two. First, that the ruling that the certificate of participation was a speculative security was not conclusive of the case, and did not warrant judgment canceling it and the mineral conveyance given in exchange for it. Second, that the transaction was consummated in Oklahoma, and that a New Mexico blue sky license was, therefore, not required.
These contentions were not made below nor in the original presentation here. They cannot now be considered without departure from our uniform practice. The motion must be denied.
BICKLEY, C.J., and PARKER, J., concur.